Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 28, 2022 has been entered. Claims 1-5 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rittweger et al. (DE 102015211695, English translation provided) in view of Caretta et al. (US 6,540,858).
Regarding claim 1, Rittweger discloses that, as illustrated in Fig. 1, a pneumatic tire, comprising a tread portion (Fig. 1, items 1, 2, 3 and 4), the tread portion comprising at least three main circumferential grooves (Fig. 1, items 5-7) extending in a circumferential direction of the tire and at least four land portions (Fig. 1, items 1-4) separated by the main circumferential grooves and including shoulder land portions (Fig. 1, items 1 and 4) located on axially outermost sides of the tire (as shown in Fig. 1),
at least one of the shoulder land portions comprising horizontal shoulder grooves (Fig. 1, item 8 (traverse grooves (p.g. 8, [0031], lines 273-274))) extending in an axial direction of the tire (as shown in Fig. 1),
each horizontal shoulder groove having, in a tread contact area (as shown in Fig. 1), a tire axial length, a tread width having a length of TA (as shown in Fig. 1), and a tire circumferential distance between the adjacent horizontal shoulder grooves. 
The tire axial length of the horizontal shoulder groove and the tire circumferential distance between the adjacent horizontal shoulder grooves are determining the pattern of the tread of the tire. Thus, the horizontal shoulder grooves will determine wet performance of the tire while the water to be drained away from the area of the tire’s ground contact area ([0002]). Therefore, one of ordinary skill in the art would have recognized the ratio of the tire axial length of the horizontal shoulder groove to the tread width of the tire and the ratio of the tire circumferential distance between the adjacent horizontal shoulder grooves to the tread width of the tire to be result effective variables. 
However, Rittweger does not disclose the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the tire axial length (of the horizontal shoulder groove) of 10 to 30 % of the tread width of the tire and the tire circumferential distance between the adjacent horizontal shoulder grooves of 20 to 60 % of the tread width of the tire) as a result of routine optimization of the result effective variables of the tread deformation in an effort to improve wet performance and steering stability of the tire for reducing deformation of the tire,
wherein the at least three main circumferential grooves (Fig. 1, items 5-7) include a center groove (Fig. 1, item 6) and two main shoulder grooves (Fig. 1, items 5 and 7), and wherein the center groove and the main shoulder grooves each have an approximately same width (as shown in Fig. 1).  
However, Rittweger does not disclose that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black. Rittweger also does not disclose that each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove.  
In the same field of endeavor, pneumatic tire, Caretta discloses that, as illustrated in Figs. 1-5, a) a first portion (A) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 50 to 100% by weight of carbon black (20-120 parts) and 0 to 50% of silica (0-60 parts), … and b) a second portion (B) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 30 to 100% by weight of silica (12-120 parts) and from 0 to 70% of carbon black (0-84 parts) …(col. 4, lines 32-42). It is noticed that, for example, as illustrated in Fig. 3, there are multiple arrangements of patterns related to portion A and portion B (col. 7, 11-22). In other words, in different embodiments portion A and portion B are located in the shoulder land portion, respectively. 
Thus, Caretta discloses that, the shoulder land portions comprise a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica (for example, the first portion A) and at least 50 parts by mass of carbon black (for example, the first portion A).
Further, as illustrated in Fig. 3 of the teachings of Caretta (also see attached annotated Figure I), each horizontal shoulder groove has a first portion (see label of the first portion of shoulder groove in attached annotated Figure I) and a second portion (see label of the second portion of shoulder groove in attached annotated Figure I)  , the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove (as shown in annotated Fig. 3 below).

    PNG
    media_image1.png
    721
    510
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 3 in the teachings of Caretta) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger to incorporate the teachings of Caretta to provide that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black and each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in  the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove. 
Rittweger realizes that traverse grooves of a shoulder profile block row do not improve snow teeth and snow grip. In addition, when forming such webs, their potential influence on dry properties and web properties must also be taken into account (p.g. 2, [0044]). The invention (by Rittweger) is based on the object of enabling an improvement in snow traction in such pneumatic vehicle tires despite good dry and wet properties (p.g. 2, [0005]). In the background discussion of the invention, Caretta concludes that modern tires are required to show not only a good performance running on any type of surfaces, dry, wet, snowy, but also a good qualitative level referred to other functional features such as, for example, comfort, smoothness and mileage … etc. (col. 1, lines 21-28). Further, Caretta discloses that, the performance of a tire depends on circumferential and/or transversal grooves and notches in the tread … (col. 1, lines 29-40). In one embodiment, as illustrated in Fig. 3, Caretta discloses the pattern of tread for the improvement of the performance of the tire. Caretta discloses that, the performance of a tire is affected to a considerable extent by the working temperature … (col.1, lines 41-49). Caretta discloses that, in order to achieve a good resistance to wear and low resistance to rolling it is necessary to use elastomeric mixtures showing a low level of working temperature (col. 1, lines 50-57).
Doing so would improve the performance of the tire at different levels of working temperatures (including dry, wet, and snowy conditions (col. 1, lines 22-23)), as recognized by Caretta (col. 1, lines 21-67).
Regarding claim 2, Rittweger does not disclose that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black.
Caretta discloses that, as illustrated in Figs. 1-5, a) a first portion (A) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 50 to 100% by weight of carbon black (20-120 parts) and 0 to 50% of silica (0-60 parts), … and b) a second portion (B) comprising: 100 parts by weight of an elastomeric material (such as rubber), 40-120 parts by weight of a filler comprising from 30 to 100% by weight of silica (12-120 parts) and from 0 to 70% of carbon black (0-84 parts) …(col. 4, lines 32-42). It is noticed that, for example, as illustrated in Fig. 3, there are multiple arrangements of patterns related to portion A and portion B (col. 7, 11-22). In other words, in different embodiments portion A and portion B are located in the shoulder land portion, respectively. 
Thus, Caretta discloses that, the shoulder land portions comprise a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica (for example, the first portion A) and at least 50 parts by mass of carbon black (for example, the first portion A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger to incorporate the teachings of Caretta to provide that the shoulder land portions comprising a rubber composition containing, per 100 parts by mass of a rubber component therein, at least 40 parts by mass of carbon black and at least 30 parts by mass of silica and at least 50 parts by mass of carbon black. Doing so would be possible to improve the performance of the tire at different levels of working temperatures (including dry, wet, and snowy conditions (col. 1, lines 22-23)), as recognized by Caretta (col. 1, lines 21-67).
Regarding claim 4, Rittweger does not disclose that the rubber composition contains styrene-butadiene rubber and polybutadiene rubber. Caretta discloses that, typically, the elastomeric material is selected from styrene-butadiene rubber and polybutadiene rubber, etc. (col. 4, lines 4-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger to incorporate the teachings of Caretta to provide that the rubber composition contains styrene-butadiene rubber and polybutadiene rubber. Doing so would improve the performance of the tire at different levels of working temperatures (including dry or wet (col. 1, lines 22-23)), as recognized by Caretta (col. 1, lines 21-67).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rittweger et al. (DE 102015211695, English translation provided) and Caretta et al. (US 6,540,858) as applied to claim 1 above, further in view of Murase (WO 2019/026477, English equivalence based on US 11,472,947).
Regarding claim 3, the combination does not explicitly disclose the rubber composition contains, per 100 parts by mass of a rubber component therein, at least 30 parts by mass of an oil. In the same field of endeavor, pneumatic tire, Murase discloses that, as listed in Table 1 (in col. 9 and 10), for example 7 or 19, aroma oil in the rubber compositions is 30 parts (in the claimed range) by mass per 100 parts by mass of a rubber component.
Because aroma oil is a common additive for tires (Murase teaches using known compounding agents commonly used in tire rubber compositions col 8 ln 3-10 which includes the aroma oil), it would have been obvious for one of ordinary skilled in the art to use a known technique to improve a known device. In this case, using aroma oil as additive into tires is a known technique to improve the performance of the tires.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Murase to provide that the rubber composition contains, per 100 parts by mass of a rubber component therein, at least 30 parts by mass of an oil. Doing so would be possible to improve the performance of the tire under dry or wet conditions, reduce rolling resistance, and enhance wear resistance at high speeds, as recognized by Murase (col. 2, lines 13-27).
Regarding claim 5, the combination does not explicitly disclose the second portion of the horizontal shoulder groove commences at the tread edge of the tread width. Murase discloses that, as illustrated in Fig. 2A or 2B, longitudinal grooves 21 extending in the tire circumferential direction and lateral grooves 22 (i.e., the horizontal shoulder groove) extending in the tire lateral direction (i.e., a horizontal direction) are formed and define land portions 23 (including shoulder portions) (col. 4, lines 20-23). As illustrated in Fig. 2A or 2B, the lateral grooves 22 in the shoulder land portion has the second portion which commences at the tread edge (i.e., represented by “E” (col. 3, lines 35-36)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Murase to provide that the second portion of the horizontal shoulder groove commences at the tread edge of the tread width. Doing so would be possible to improve the performance of the tire under dry or wet conditions, as recognized by Murase (col. 4, lines 37-67 and col. 5, lines 1-18).
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered. 
In response to applicant’s arguments for claim 1 that no reasonable combination of Rittweger in view of Caretta teaches each of the features in claim 1 and Caretta is not directed to any improvement of shoulder grooves of the tire, it is not persuasive. Rittweger realizes that transverse grooves of a shoulder profile block row do not improve snow teeth and snow grip. In addition, when forming such webs, their potential influence on dry properties and web properties must also be taken into account (p.g. 2, [0044]). The invention (by Rittweger) is based on the object of enabling an improvement in snow traction in such pneumatic vehicle tires despite good dry and wet properties (p.g. 2, [0005]). In the background discussion of the invention, Caretta concludes that modern tires are required to show not only a good performance running on any type of surfaces, dry, wet, snowy, but also a good qualitative level referred to other functional features such as, for example, comfort, smoothness and mileage … etc. (col. 1, lines 21-28). Further, Caretta discloses that, the performance of a tire depends on circumferential and/or transversal grooves and notches in the tread … (col. 1, lines 29-40). In one embodiment, as illustrated in Fig. 3, Caretta discloses the pattern of tread for the improvement of the performance of the tire. Caretta discloses that, the performance of a tire is affected to a considerable extent by the working temperature … (col.1, lines 41-49). Caretta discloses that, in order to achieve a good resistance to wear and low resistance to rolling it is necessary to use elastomeric mixtures showing a low level of working temperature (col. 1, lines 50-57). In summary, at least both Rittweger and Caretta are to solve problems of tires running on any type of surfaces, dry, wet, snowy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/GALEN H HAUTH/Primary Examiner, Art Unit 1742